Citation Nr: 0309649	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema with 
chronic obstructive pulmonary disease.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative lumbar spine disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in January 1975.

This case first came before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2003, the Board, in 
pertinent part, undertook additional development of the 
issues listed above.  The case is again before the Board for 
further action.


REMAND

As noted above, the Board, in January 2003, undertook 
addition development of the issues of entitlement to service 
connection for pulmonary and lumbar spine disorders.  The 
requested development, in the form of VA examinations, has 
been completed; however, the case must now be returned to the 
RO for readjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

In addition, the Board is of the opinion that further 
development of the issue of service connection for a 
pulmonary disorder would be helpful.  In particular, the 
report of the VA pulmonary examination conducted in April 
2003, while indicating a link between the veteran's inservice 
tobacco use and his current pulmonary impairment, does not 
furnish any findings by the examiner as to the reasoning or 
evidentiary bases that would support that conclusion.

This case, accordingly, is REMANDED for the following:

1.  The veteran should be accorded a 
special VA pulmonary examination, by a 
pulmonary specialist, in order to 
determine whether any current pulmonary 
disorder is as likely as not related to 
the veteran's active service.  All tests 
indicated should be conducted at this 
time.  All findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The examiner should 
be specifically requested to set forth 
the reasoning or bases that support the 
conclusion that there is or is not a 
relationship between a current pulmonary 
disorder and service, with reference by 
the examiner to evidence contained in the 
veteran's claims folder.  The veteran's 
claims folder is to be furnished to the 
examiner prior to this examination for 
his or her review and referral; the 
examination report is to indicate that 
review of the claims folder was 
accomplished.

2.  Thereafter, the RO should review the 
evidence and determine whether service 
connection for pulmonary and lumbar spine 
disorders can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




